 In the Matter of BETHLEHEM SUPPLYCOMPANYandLOCAL 790, INTER-NATIONAL ASSOCIATION OF MACHINISTS,affiliatedwith the AMERICANFEDERATION OF LABORCase No. R-3631.-Decided April 13, 1942Jurisdiction:oil supplies manufacturing industry.Investigation and Certification of Representatives:existence of question: refusalto accord petitioner recognition until certified by the Board ; election necessary.Unit Appropriate for CollectiveBargaining:all employees, excluding superin-tendents and non-working foremen, in the machine, welding, assembly andfabricating shops.,Mr. W. M. Sanders,of Tulsa, Okla., for the Company.Mr. J. E. WheelerandMr. C. A. Buskel,of Tulsa, Okla., for theUnion.Mr., Harley G. Moorhead, Jr.,of counsel to the Board.'DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASE IOn December 15,'1941, Local 790, International Association of Ma-chinists, affiliatedwith the American Federation of Labor, herein-called the Union, filed with the Regional Director for the SixteenthRegion (Fort Worth, Texas) a petition alleging that a question affect-ing commerce had arisen concerning the representation of employeesof Bethlehem Supply Company, Tulsa, Oklahoma, herein called theCompany, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On February 12, 1942, theNational Labor Relations Board, herein called the Board, acting pur-suant to Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 2, as amended, ordered an investigationand authorized the Regional Director to conduct it and to provide forAn appropriate hearing upon due notice.40 N. L R.B., No. 84.487 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn March 9, 1942, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the Union.Pursuant to notice a hearing was held on March 16, 1942, at Tulsa,Oklahoma, before H. Carnie Russell, the Trial Examiner duly desig-nated by the Chief Trial Examiner. The Company and the Unionappeared by their representatives and participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing upon the issues was afforded allparties.During the course of the hearing the Trial Examiner made severalrulings on the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYBethlehem Supply Company, an affiliate of Bethlehem Steel Cor-poration, is engaged at Tulsa, Oklahoma, in the business of manu-facturing equipment, materials, tools, and supplies for oil and gaswells and for use in oil and gas fields. In 1941 the Company usedmaterials- valued at $646,610.00, of which approximately 56 percentwere delivered to the Tulsa plant from points outside the State ofOklahoma; billed its customers in the total amount of $1,342,306,of which 57 percent was billed in respect of goods destined for ship-ment in interstate commerce; and made sales aggregating over $750,-000, of which more than 50 percent were made for delivery to pointsoutside of Oklahoma.The Company admitted for the purposes ofthis proceeding that at the Tulsa plant it is engaged in commercewithin the meaning of the Act.II.THE ORGANIZATION INVOLVEDLocal 790, International Association of Machinists is a labororganization affiliated with the American Federation of Labor. Itadmits to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Union requested the Company to recognize it as the collectivebargaining agent of certain employees of the Company.The Com-pany notified the Union that it would recognize the Union only ifthe Union were certified by the Board.A report of a Field Exam-iner of the Board, introduced in evidence at the hearing, indicates BETHLEHEM SUPPLYCOMPANY489that the Union represents a substantial number of ,the 'employees 'ofthe Company in -the unit hereinafter found to be appropriate.1,We find that a question has arisen concerning the representationof employees-of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several Statesand tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THEAPPROPRIATE UNITThe Union contends that the appropriate unit consists of all plantemployees in the machine, welding, assembly, and fabricating shops,excluding superintendents and non-working- foremen. , The-.Com-pany contends that, all production and maintenance employees prop-erly comprise an appropriate unit, stating, that, at all other plants ofthe Bethlehem Steel Corporation and its affiliates, the units forcollective bargaining are so constituted.IThe Company carries on its operations with organizational divisioninto departments : works general, engineering, maintenance, pattern'shop, foundry, forge shop,.welding shop,' assembly shop, fabricatingshop, and machine shop departments. It employs approximately 400persons.The Union admits" to membership only such employeesas are engaged ih manufacturing or repairing machiiier'y, Iiumberingapproximately 154. 'It does not admit to membership, the employeesin the works general or engineerilg' departments; as these employeesare engaged -in office work: Nor 'does-'it admit employees ' in 'thefoundry.The employees in the forge shop are eligible to 'member-ship in the Union, but the Union has made no attempt to' organizethem and they have not requested the'Union to represent them. Itappears that an insubstantial proportion of the employees in themaintenance and pattern shop departments. are eligible to member-ship in the Union.The Union has not attempted to organize theemployees of either department or been requested to represent them.'The Field Examiner reported that the Union has submitted to him 103 cards bearingoriginal and apparently genuine signatures of 103 different persons whose names appear onthe Company's pay roll for January 1, 1942, each card authorizing the Union to representthe signer for the purposes of collective bargainingThere are approximately 154employees in the unit hereinafter found to be appropriate. 490DECISIONSOF NATIONALLABOR RELATIONS /BOARDThe Union has attempted to organize, and has been requested to rep-resent, only the employees in, the welding, assembly, fabricating, andmachine shop departments.No other Union seeks to represent em-ployees of the Company upon a broader basis.Under the circum-stances we are of the opinion that the unit requested by the Union isappropriate.We find that all employees of the Company in its machine shop,welding shop, assembly shop, and fabricating shop, excluding super-intendents and non-working foremen, constitute a unit appropriatefor the purposes of collective bargaining and that said, unit will -insureto employee's of the Company the full benefit of their right to self=organization and to collective bargaining, and otherwise will effectuatethe policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by. an election by secret ballot.We shalldirect that such an election be held among employees of, the Companyin the appropriate unit, who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Bethlehem Supply Company, Tulsa, Okla-homa, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.2.All the employees of the Company in its machine shop, weldingshop, assembly shop, and fabricating shop, excluding superintendentsand non-working foremen, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe National Labor Relations Act.DIRECTION OF-ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Section 8, of National Labor.Relations Board Rules and Regulations-Series 2, as amended, it ishereby B'ETHLEH'EM SUPPLY COMPANY491DIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Bethlehem Supply Company, Tulsa, Oklahoma, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction of Election, underthe direction and supervision of the_ Regional Director for the Six-teenth Region, acting in this matter as agent for the National LaborRelations Board and subject to Article III, Section 9, of said Rulesand Regulations, among all employees of Bethlehem Supply Company,,Tulsa, Oklahoma, in its machine shop, welding shop, assembly shop,and fabricating, shop, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during such pay-roll period because they were illor on vacation or in the active military service or training of theUnited States, or temporarily laid off, but excluding superintendents,non-working foremen, and employees who have since quit or beendischarged for cause, to determine whether or not they desire to berepresented by Local 790, International Association of Machinists,affiliated with the American Federation of Labor, for the purposes ofcollective bargaining.